                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


David Yisrael,                                        Case No. 20-cv-1744 (WMW/DTS)

                             Plaintiff,
                                                ORDER ADOPTING REPORT AND
       v.                                           RECOMMENDATION

Jeannice M. Reding et al.,

                             Defendants.


      This matter is before the Court on the May 3, 2021 Report and Recommendation

(R&R) of United States Magistrate Judge David T. Schultz. (Dkt. 21.) No objections to

the R&R have been filed. In the absence of timely objections, this Court reviews an R&R

for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir.

1996) (per curiam). Having reviewed the R&R, the Court finds no clear error.

                                          ORDER

      Based on the R&R and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The May 3, 2021 R&R, (Dkt. 21), is ADOPTED.

      2.     Defendant Kevin Bieging’s motion to dismiss, (Dkt. 8), is GRANTED.

      3.     All federal claims against all defendants are DISMISSED WITHOUT

PREJUDICE.
      4.    The Court declines to exercise supplemental jurisdiction over any state-law

claims and those state-law claims are DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: June 24, 2021                                s/Wilhelmina M. Wright
                                                    Wilhelmina M. Wright
                                                    United States District Judge




                                          2
